 EAGLE EXPRESS CO.501Fred E. Fugazzi, Jr., Trustee in Bankruptcy for- Eagle Express Company' and Buzzard Rentals,Inc. and Truckdrivers, Chauffeurs & HelpersLocal Union No. 100, an affiliate of Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America andTeamsters Local 651, affiliated With the Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Heljiers of America andGeneral Drivers, Warehousemen & HelpersLocal 89, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Ware;housemen & Helpers of America. Cases 9-CA-18451, 9-CA-18462, and 9-CA-18466-114 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 21 October 1983 Administrative Law JudgeThomas A. Ricci issued the attached decision. TheGeneral Counsel -filed exceptions and a supportingbrief, to which Respondent Buzzard Rentals filedan answering brief: Respondent Buzzard Rentalsalso filed exceptions and a supporting brief.. The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptionsand briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions as modified and to adopt the recom-mended Order as mOdified.3 .•,The complaint allegations pertain to incidents which occurred duringJanuary-December 1982 A petition for involuntary bankruptcy was filedagainst Eagle Express Company in February 1983 Eagle Express Was ad-judged a bankrupt corpOration on 22'May 1983 and Fred E Fugazzi Jrwas appointed a trustee in bankruptcy thereafter2 The General Counsel has eicepted to some of the judge's credibilityfindings The Board's established policy is not to Overrule an administra-tive law_ judge's credibility resolutions unless the clear preponderance ofall' the relevant evidence 'convinces us that they are incorrect StandardDry' Wall Produets, 91 NLRB 544 (1950), •enfd .188 F 2d 362 (3d Cm1951) We have carefully examined the fecord,and find no basis for re-versing the findings' 3 In ladopting the judge's conclusion that Respondent Eagle violatedSec ,8(a)(5) and (1) by failing to notify and bargain with the Union overthe wage reduction in January 1982, we find It unnecessary to rely on hiscitation to Los Angeles Marine Hardware 'Co 235 NLRB 720 (1978) Fur-the'r; in adopting the judge's finding that the.partiei reached Impasse andthat the Respondent thereafter was free to implement its final offer, in-cluding a reduction in wages, we find this case distinguishable from Bed-ford Farmers Codperauve, 259 NLRB 1226 (1982) In that case, the Board- found, inter aim, that the respondent violated Sec 8(a)(5) and (1) when ItImplemented a unilateral reduction in employees' working hours In sodoing, the Board rejected the respondent's contention that the existenceof an Impasse excused this unilateral action, noting that the reduction inhours occurred several weeks pnor to the parties' first negotiating ses-suin The Board Also found that 'respondent violated Sec 8(a)(5) and (1)when, dunng negotiations, .it unilaterally, and in a manner contrary to aprocedure to which the parties had tentatively agreed in a previous nego-tiating session, changed the method of computing overtime By contrast,although the Respondent herein was found to have violated Sec 8(a)(5)The judge found, inter alia, that RespondentsEagle Express Company and Buzzard Rentals, Inc.were engaged' in substantially similar business oper-ations and had ownership, employees, equipment,and customers in common. Based on these findings,the judge concluded that these companies werealter egos and thus jointly liable -for_ the unfairlabor practices found in this proceeding. 'Respond-ent Buzzard has excepted to this finding. We findmerit in this exception..The facts are summarized as follows. In June1978, Long Investment Co., of which Paul Longwas president- and sole 'shareholder, purchasedEagle sExpress. Company. This company, whichpossessed . operating. authority from the InterstateCommerce Commission and the Kentucky Depart-ment of Transportation, operated as an intrastate!-interstate :motor carrier providing less than truck-load service between its terminals located in Ken-tucky, Ohio, and Tennessee.4 In October 1981,Long_ formed Buzzard• Rentals, Inc. Long, whowas also president of Buzzard Rentals, owned 35percent of the shares of this company; the remain-ing shares were owned by various members of hisfamily. The principal business of Buzzard Rentals,which was located 'in Lexington, Kentucky, was toprovide equipment leasing and maintenance serv-ices to a number of motor carriers, including EakleExpress. - In addition, Buzzard Rentals, which didnot possess interstate operating authority, providedsome local cartage service for Eagle Express andtrip leasing services to other motor carriers.In 1981, Eagle began experiencing financial diffi-culties attributable in part to Federal deregulationof the 'trucking industry. Its financial situationsteadily -deteriorated' through 1982. On 17 Decem-ber 1982, after having laid off drivers at its Louis-ville, Cincinnati, and Lexington terminals, Eagleceased freight operations. Thereafter, its assets, in-cluding its operating authority and its equipment,were reassigned to • its former owners. On 20 De-cember 1982 Buzzard began. operating in Lexingtonand Louisville as cartage agent for Express Serv-When It unilaterally reduced Wages in January 1982, the record showsthat. reduced wages subsequently were discussed in the parties' negotiat-ing sessions and were set forth as part of the Respondent's final offerwhich was Implemented only after the parties reached impasse Finally,We correct the judge's inadvertent error in referring to an 8(a)(3) allega-tion at par 1 of the portion of his decision entitled- "Statement of theCase", the complaint contains no such allegationIn 'adopting the judge's finding that the paities reached Impasse on 17May 1982 and Respondent Eagle therefore did not violate the-Act whenIt implemented its final offer, Member Dennis finds it unnecessary to relyon the judge's discussion of when the Union 'filed unfair labor practicecharges4 At the time of purchase, there were six terminals ,Somerset,Louis-ville, Lexington, and London. Kentucky, Cincinnati, Ohio, and Knox-ville, Tennessee Terminals in London and Knoxville were subsequentlysold at unspecified times in 1980 and 1981273 NLRB No. 79 502DECISIONS OF NATIONAL LABOR RELATIONS BOARD\ice, Inc., an interstate trucking company which hadbeen formed by the assignees of the defunct Eagle.In this capacity, Buzzard transported a portion ofthe freight previously handled by Eagle for anumber of the same customers previously servicedby Eagle..In considering the allegation that Eagle and Buz-zard were alter egos, we note first that the ,recordshows that Eagle ceased operations for economicreasons unrelated to the Union. The record alsoshows that Buzzard existed as a separate . businessentity at least 1 year prior to Eagle's demise. Fur-ther, there is no evidence that Buzzard was con-ceived or established as a "disguised continuance"for the purpose of evading Eagle's contractual obli-gations or in an effort to avoid dealing - with theunion representative of its employees: In these cir-cumstances, the Board generally will find alter egostatus only if the two enterprises in question havesubstantially identical ownership, .management,business purpose, operation, equipment,, customers,and supervision. See Crawford Door Sales -Co., 226NLRB 1144 (1976).,_In this case, it is clear that Eagle and Buzzardhad substantially identical ownership by the Longfamily. Additionally, Paul Long as president ofboth companies was responsible for- their overallmanagement. However, although both companieswere technically involved in hauling freight, therewas little similarity in their business purposes ormethods of operation. Prior to its demise, Eagleemployed approximately 50 drivers, held interstateoperating authority, and maintained four terminals-in several States. By contrast, Buzzard, a leasingand maintenance company which provided somecartage service, employed three drivers and main-tained one facility. Further, the, record shows thatBuzzard owned equipment previously owned byEagle and that this equipment was obtained at fairmarket prices based on independent appraisals. Fi-nally, the record reveals that after Eagle's demiseBuzzard performed freight services, for a reducednumber of the same customers previously servicedby Eagle. The record, however, does not indicatewhat percentage of Express Service's business wereformer Eagle customers nor does it contain evi-dence regarding the way in which Buzzard andEagle were organized with respect to their lowerlevel management.In light of these circumstances, we ,find that, al-though Eagle and Buzzard had substantially identi-cal ownership and upper level management, theirbusiness purposes and methods of operation weredissimilar. We also find that the portion of Buzzardequipment previously owned by Eagle was ob-tained at fair market prices and that Buzzard per-formed freight services for only a portion of thesame customers previously serviced by Eagle.Thus, we find, contrary to the judge, that the Gen-eral Counsel has not established that these compa-nies were alter egos5 and that Buzzard is not liablefor the unfair labor practices found in this proceed-ing.The judge also dismissed a portion of the com-plaint alleging that Respondent Eagle violated Sec-tion 8(a)(5) and (1) by failing to bargain overdriver layoffs and use of Buzzard employees. In sodoing, the judge found that the layoff at the Louis-ville terminal coincided with a decision amongLouisville employees to strike. The General Coun-sel has excepted to this finding, contending that thejudge erred in construing the facts as the recordshows that the Louisville strike vote occurred sub-sequent to the employees' layoff.Undisputed testimony shows that in November1982 Long began negotiating with a nonunion localcartage operator, Kentucky Transport, to providecartage services at the Louisville terminal. Pursu-ant to these negotiations, these parties signed acontract on 10 December 1982, the day on whichEagle laid off city drivers and dockmeir employedat its Louisville terminal. Thereafter, employeesvoted to strike and on 13 December 1982 beganpicketing at the terminal. Thus, we find in agree-ment with the General Counsel that the recordclearly shows that the strike vote and picketing oc-curred subsequent to the closing of the Louisvilleterminal and layoff of its employees. However, not-withstanding these factual findings, we agree, forthe reasons set forth, infra, with the judge's deci-sion to dismiss the 8(a)(5) allegation pertaining tothe layoff of Louisville employees.The pertinent complaint allegations state:[9](c) Since late December- 1982, RespondentEagle, at its [terminal] located at 'Louisville,Kentucky . . . laid off employeesin the [unit]described above . . . utilizing, the employeesof Respondent Buzzard.(d) Respondents engaged in the acts andconduct described above. . . without the con-sent of, and without having afforded theUnions an opportunity to negotiate and bar-gain as the exclusive representative of the em-ployees. . . with respect to such acts and con-duct and without having bargained to a goodfaith impasse over such terms and conditionsof employment.[10]By the acts and conduct described above. . . and by each of said acts, Respondents5 See, e g, Chippewa Motor Freight, 261 NLRB 455 (1982) EAGLE EXPRESS CO503,have failed and refused, and are failing and re-fusing, to bargain collectively with the repre-sentative of its employees, and Respondentsthereby have been engaging in unfair laborpractices within the meaning of Section 8(a)(1)and (5) of the Act.The General Counsel's exclusive theory, as al-leged in the complaint and advanced at the hear-ing, was that Eagle never ceased doing business butcontinued to operate through its alter ego Buzzard.Thus, the General Counsel contends that, in layingoff its employees and using the employees of Buz-zard without the consent of and without having af-forded the Unions an opportunity to bargain overthis conduct, Eagle/Buzzard effected an unlawfultransfer of unit work. However, for reasons statedabove, we have determined that Eagle and Buzzardare not alter egos. There is also no evidence thatemployees of Buzzard or, for that matter, Ken-tucky Transport were performing the work previ-ously performed by unit employees of Eagle. Wethus find that, in light of immediate events, what isinvolved here is not a work transfer, but rather adecision to close down operations.It is clear that when an employer decides to ter-minate or close its entire operations, once that deci-sion is made, it must afford the employees' collec-tive-bargaining representative the opportunity tobargain over the impact and effect of that decisionon employees.6 However, in examining the com-plaint, we find no mention, even in.the alternative,of a failure to bargain over the effects of Eagle'sdecision to close down its operations. We thus findthe complaint defective as we find that, althoughthe General Counsel is entitled to rely on alterna-tive. theories, the Respondent is also entitled toproper notice that this is being done. In this in-stance, we find that the lack of notice of a possible'alternative theory has precluded full and fair litiga-tion of this issue. Accordingly, we shall dismiss thisportion of the complaint.7AMENDED REMEDY• ,Having found that Respondent Eagle has en-gaged in certain unfair labor practices within the6 Om Elevator Go, 269 NLRB 891 (1984), First National MaintenanceCorp v NLRB, 452 U S 666 (1981)7 Member Dennis concurs in the dismissal 'of this complaint allegationon the grounds that Respondent Eagle's decision to lay off employees re-sulted from its decision to close down operations and that the issuewhether Respondent Eagle violated the Act by failing to bargain aboutthe effects of the decision was not fully litigatedThe judge's remedy and recommended Order are modified to reflectOur finding that Eagle Express and Buzzard Rentals are not alter egosand that Buzzard Rentals therefore is not liable for the unfair labor prac-tices found Also the amended remedy and Order correct the judge's fail-ure to include a provision for the method of computation of backpay andinterest which may be due discnmmateesmeaning of the Act, we shall order it to cease anddesist therefrom and to take affirmative action de-signed to effectuate the policies of the Act.Respondent Eagle shall make employees wholefor all losses suffered as a result of the Respond-ent's failure to pay contractual wage rates from 11January 1982 when the Respondent implementedwage reductions until 17 May 1982 when the Re-spondent and the Union reached impasse duringnegotiations for a new contract. Employees shallalso be made whole for losses suffered as a resultof the Respondent's failure to pay contractual cost-of-living increases on 1 April 1982. Such sums shallbe computed in the manner set forth in Ogle Protec-tion Service, 183 NLRB 682, 683 (1970), with inter-est as prescribed in Florida Steel Corp., 231 NLRB651 (1977). See generally Isis Plumbing Co., 138NLRB 716 (1962).ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Eagle Express Company, Somerset, Ken-tucky, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.-1. Substitute the following as paragraph 2(a).-"(a) Make whole all employees for losses suf-fered as a result of the Respondent's failure to payemployees contractual wage rates from 11 Januarythrough 17 May 1982 and failure to pay employeescontractual cost-of-living increases due 1 April1982 as set forth in the 'Amended Remedy."2. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor 'Relations Board has foundthat we have violated the National Labor RelationsAct and has ordered us to post and abide by thisnotice.WE WILL NOT deal directly with our employeesconcerning matters pertaining to conditions of em-ployment while failing to bargain in good faithwith their established collective-bargaining agent,Truckdrivers, Chauffeurs, Warehousemen & Help-ers Local 100, Teamsters Local 651, and GeneralDrivers, Warehousemen & Helpers Local UnionNo. 89, all affiliated with International Brother- 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America.WE WILL NOT reduce the wages of any of ouremployees while failing to bargain in good faithwith their established bargaining agent.WE WILL NOT fail to pay our employees contrac-tually guaranteed cost-of-living allowances whilefailing to bargain in good faith with their estab-lished collective-bargaining agent.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of ,the rights guaranteed you by Section 7 ofthe Act.WE WILL make whole all employees whosewages were illegally reduced by paying to them alllost wages throughout the period from 11 Januaryto 17 May 1982, with interest, and WE WILL makewhole all employees to whom we illegally deniedcost-of-living increases due 1 April 1982, with in-terest.EAGLE EXPRESS COMPANYDECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: A hear-ing in this proceeding was held on July 3 and August 5,1983, at Lexington, Kentucky, on complaint of the Gen-eral Counsel against Fred E. Fugazzi, Jr., Trustee inBankruptcy for Eagle Express Company and BuzzardRentals, Inc., here in together called the Respondent.The complaint was issued on June 22, 1983, on separatecharges filed on June 21 and June 24, 1982, by three sep-arate locals of the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, herein called the Teamsters or the Union. The com-plaint alleges violations of Section 8(a)(1), (3), and (5) ofthe Act. An answer was filed only by Respondent Buz-zard Rentals, Inc. Briefs were filed after the close of thehearing by the General Counsel and by Respondent Buz-zard Rentals, Inc.On the entire record and from my observation of thewitnesses, I make the followingFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTAs set out below, Eagle Express Company and Buz-zard Rentals, Inc.' are one and the same, or alter egos, asalleged in the complaint. At all times material herein,Eagle Express, a Kentucky corporation with offices inseveral States, has been engaged in the interstate andintrastate transportation of freight by trucks. During the12-month period ending in December 1982, it derivedgross revenues in excess of $50,000 for the transportationof freight and commodities in interstate commerce fromthe State of Kentucky to points outside the State. Buz-zard Rentals, Inc, is also engaged in the transportationof freight in interstate commerce; in December 1982 itbecame a disguised continuance of Eagle Express. I findthat the Respondent, Eagle Express Company and Buz-zard Rentals, Inc., is engaged in commerce within themeaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDI find that Truckdnvers, Chauffeurs kilelpers LocalUnion No. 100, Teamsters Local 651, and General Driv-ers, Warehousemen & Helpers Local 89, all affiliatedwith the International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, are labororganizations within the meaning of Section 2(5) of theAct.III.ALLEGED UNFAIR LABOR PRACTICESA. The Case in BriefThe complaint names two companies as Respondents,Eagle Express Company and Buzzard Rentals, Inc., bothin existence and doing business before the start of theevents which gave rise to this proceeding. The unfairlabor practices alleged can best be understood if taken inthree separate parts. In January 1982 Eagle Express, thenparty to a continuing contract in effect with the Team-sters Union, the Charging Party here, acting unilaterallyreduced the wages of all its employees in direct violationof its collective-bargaining agreement, with no regard tothe existence of the bargaining representative. The firstquestion presented therefore is: Was such action a viola-tion of Section 8(a)(5) of the Act? The contract with theTeamsters expired on March 31, 1982, and the partiesmet a number of times in negotiations. Despite four suchsessions, Eagle Express Company was unable to persuadethe Union to agree to its proposals, which in substanceaimed at obtaining the Union's approval of the reducedwages it had put in effect earlier, in January In May1982, convinced that it could never persuade the Unionto accept its economic demands, the Company put itslast offer in effect, in reality, continuing the reducedwages it had started in January The next question, there-fore, is: Had an impasse in bargaining been reached suchas to justify the Company's action in implementing theoffer the Union had persistently refused to accept?Buzzard Rentals, Inc., the other Respondent namedhere, came into the picture in December 1982. It hadlong been in the trucking business, not as a regular oper-ator but as a leasing company, as explained below it isowned and operated by the same man who owns EagleExpress The property of Eagle Express was repossessedby a creditor on December 17, 1982, and Buzzard startedtaking over the business that Eagle use to do The thirdquestion is: Is Buzzard Rentals an alter ego of Eagle Ex-press so that it is today liable for any obligations underthe statute incurred by Eagle Express?1I Eagle Express Co. in its own name, did not file an answer to thecomplaint In a sense, therefore, It could be said the unfair labor practicesalleged as to It are admitted But in truth, Paul Long, the owner of bothEagle Express Co and Buzzard Rentals, Inc , was the pnncipal witnessagainst the complaint at the hearing, and he denied all the complaint alle-gations, speaking also in defense of Eagle Express I shall therefore dis-Connnuea EAGLE EXPRESS COB. Unilateral Action in January 1982 by EagleExpressThe following facts are undisputed. Eagle Express op-erated out of three terminals, among others, in Lexing-ton, Louisville, and Cincinnati. On January 9, 1982-3months before the union contract was due to expire•Long, the owner of the Company, gathered his Lexing-ton drivers and toldthem they would have to accept areduction in pay•to $10 per hour and 25 cents per mile.He gave each of them a form to sign, where their signa-tures would indicate whether they accepted or rejectedhis offer. Long explained to them how times were hard,and that they had a choice either to agree to the reduc-tions or resign, take a voluntary leave of absence, or facea layoff. He also promised that at a later date he wouldhold another meeting with them to consider things fur-ther. He held a similar meeting with the drivers at theCincinnati terminal shortly thereafter. Long told all theemployees the reduced rates would be put in effect re-gardless of whether they agreed or not On January 11,1982, the Respondent in fact put 'the reduced rates ineffect throughout its terminals and continued to pay thelesser rates regularly thereafter.All this was done by Long without a word to theUnion either before taking the action or when he did it.The Union first learned about the decrease in pay fromthe employees. That this was unilateral action, directdealing with employees in disregard of the establishedbargaining agent during the terms of an effective collec-tive-bargaining agreement, †and therefore a straight viola-tion -of Section 8(a)(5) of the Act, could not be clearer.Friederich Truck Service, 259 NLRB 1294 (1982). As theBoard said in Los Angeles Marine Hardware Co., 235NLRB 720, 735 (1978):Notwithstanding the persuasiveness and validity ofan employer's economic straits, an employer is notfree, without union consent, to make midterm modi-fications in wage rates.I find the affirmative defense urged against this part ofthe complaint insufficient. It rests entirely upon a letterwritten on behalf of a trucker group to the InternationalBrotherhood of Teamsters in February 1981 requestingreopening of the National Master Freight Agreement,which Eagle Express had individually signed. The basisfor the request was that the "Motor Carrier Act of 1980has had a significantly adverse effect on the financialstructure of the trucking industry" The International'sresponse stated Your mere assertion that the Motor Car-rier Act has a significantly adverse effect on the financialstructure of the trucking industry is not proof of suchfact; and until such fact is proven there cannot be anyreopening of the statement."-There is nothing to indicate that whoever had madethat' reopening request .of the International thereaftercame forth with any evidence that in fact the Motor Car-cuss the merits of the case in full, and not be distracted by what is nomore than an attempt to separate the two companies artificially The endresult will be, of course, binding on the trustee in bankruptcy, who is nomore than an agent tentatively of the Respondentner Act justified any reopening of the National Agree-ment. In fact, in the fall of 1981 the International Unionand the National Truckers Association met and startednegotiations toward renewal of the National Agreement.Eagle Express chose to have no part of that. Instead, itwithdrew from the Area Conference Truckers 'Associa-tion of which it had been a member, and decided to actalone vis-a-vis the Union.In his brief, counsel for Eagle Express repeatedlyrefers to Long's testimony as proof that the Respondentdid request bargaining about its intent to change the con-ditions of employment during the term of the contractthen in effect That testimony, in total, consists of thefollowing:Q. (By Mr Spurlock) . did you renew yourefforts with Teamsters Union to have the Agree-ment reopened?A. Yes, sir, we did.Q And was that some time during 1981?A In July•I believe in July of 1981.Such a general, conclusionary statement will not do toevade the most fundamental Board law that, when thereis a contract in effect and the employer wishes to changeany of its substantive terms, he is obligated to advise theunion in advance, and to discuss his intentions fully anddirectly, before taking unilateral action. Just as proof ofthe commission of an unfair labor practice must be af-firmative and clear, so must an asserted, affirmative de-fense be proved by direct and substantive evidence. Onthis aspect of the case there is none such.I find that, by dealing with its employees directly,behind the Union's back, as it were, and by loweringtheir rate of pay in total disregard of the established bar-gaining agent, the Respondent Eagle Express violatedSection 8(a)(1) and (5) of the Act.C. Failure to Abide by Contract Terms on April 1,1982Among the provisions of the contract which expiredon March 31, 1982, was included the followingCost of living allowances shall be effective on Octo-ber 1, 1979, April 1, 1980, October 1, 1980, April 1,1981 and April 1, 1982, as set forth below.On April I, 1982, Eagle Express failed to pay this in-crease in cost-of-living to its employees. I find, as allegedin the complaint, that it thereby disregarded its contrac-tual obligation without notice to the Union, changed an-other established condition of employment unilaterally,and thereby again violated Section 8(a)(5) of the Act.The argument, in defense, that because the contracthad expired by the first of April the employer could dis-regard it altogether does not hold water here The lan-guage is perfectly clear, and shows the parties intended,without question, that the agreement was to hold overeven after March 31 as to this particular benefit to theemployees. Heheman v. E. W. Scripps Co., 661 F.2d 1115(6th Cir. 1981). There is no question of ambiguity in this .506DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase on that score, for the language of the Clause couldnot be clearer.Nor .do the facts support the alternative contention inthe Respondent's brief that by April 1 the parties hadreached an impasse in the collective-bargaining processwhich justified total disregard of the old contract. Thisunilateral action was taken only 1 week after the firstbargaining session, which took place on March 25. Allthat had happened was that the Union had received theCompany's detailed renewal contract proposal and re-sponded that it would consider it Whatever was tocome later was not known then. One meeting is notenough to support a finding of impasse, even in this case.Oak Cliff-Golmati Baking Co., 207 NLRB 1063 (1973).D. Impasse in NegotiationsRepresentatives of Eagle Express and of the threeTeamsters Locals which spoke for all this Company'semployees met in regular bargaining sessions on March25, April 15, and May 7 and 17 The Company put intothe hands of the Union a full proposal for renewal of theexpired contract. Among its terms were the exact wagesit had started paying back on January 11. There werealso minor changes, but the consistent position of theEmployer was that due to its economic difficulties it hadfo have those economic concessions•a definite loweringof labor costs compared to the old expired agreement.As the talking went on, there were minor changes in po-sitions on both sides, but as to the true bone of conten-tion, the basic wage rates and financial costs to the Com-pany, neither party yielded an iota. As stated above,right after the May 17 meeting the Company put ineffect its final offer, which had been rejected by theUnion. Could the Respondent, under Board law, takesuch defensive action to protect its down-going businesswithout committing an unfair labor practice? Consideringall of the related, and very significant, facts, I think yesAs has long been said, where a question of this kind isinvolved no two cases are alike, no single precedent canfix the answer to the next. Each must be evaluated in thelight of those facts which bear directly upon the rationalstate of mind of the participants. At what point can it besaid that "further meeting would have been fruitless," asthe General Counsel quotes from 283 F 2d 733 (5th Cir.1960). After the Respondent put the rejected offer ineffect, the parties continued to meet and attempt to reachagreement on June 8, on August 20, September 7, andOctober 15. They never succeeded, especially as to theprincipal economic issue which had separated them fromthe beginning•the basic wage rates Should the Re-spondent have waited until after the fifth meeting, or thesixth, or the seventh, or the eighth before doing what itseconomic condition made necessary? Did it have arightto consider its needs of the moment? After all, by De-cember of that year, its property was taken over by acreditor, and in 1983 it found itself in bankruptcy! -The expired contract which this Respondent hadsigned conformed precisely with the Teamsters NationalMaster Freight. The Teamsters International and the Na-tional Trucking Association had completed their renewalnegotiations in February, just before the first meeting be-tween these parties. Ray Cash, who was present for theUnion at those bargaining sessions, first said he did nothear Marion Winstead, the principal union spokesman,say he had no authority to agree to anything Short of theNational Master Freight Agreement; then he added hedid not "remember. Long, for the Respondent, testified,without contradiction, that at the first meeting, onMarch 25, Winstead offered the Company the MasterFreight Agreement which the International had madethe month before, and it is a fact he never made anyother, offer to the Company until after the Company hadput its last offer in effect. Indeed, even at the June 8meeting, Winstead asked Long, again as Long testifiedwithout contradiction: "Paul, I want you to find out howsoon you can restore the wages of these employees tothe National Master Freight level." _At the hearing Win-stead denied having said he had no authority to deviatefrom the National Agreement, but in light of other facts,plus the character of his testimony on other questionsraised, I cannot believe himThe clearest fact on this record is that the main issuebetween Eagle Express and the Union was the Compa-ny's insistence upon- reducing the wage rates 2 There isno need for discoursing at length upon the fact that theCompany was in financial straits: Its financial reports, re-ceived in evidence, prove that, and the matter As not dis-puted by the General Counsel. And it is equally obviousthe Union knew this to be so. Yet, while talking at alltimes, at length, it never offered a single counterproposalto whatever the Company asked for. This brings us tothe real question of this case How long may _a uniondelay an employer's financial retrenchment by simplytalking without end? The Union kept saying it wouldconsider the Company's proposals, and it did keep ontalking about them with Long, but it never agreed and itnever offered a Counterproposal. For one of the partiessimply to say "it will consider" a proposal, if repeatedagain and again, is not really bargaining in any truesense. Even_ when, in October, long after the Mayevents, the Union did make a counterproposal, it stillheld firm to its insistence on the old wage scale set outin the Teamsters National .Agreement Normally, an em-ployer asks for economic concessions to improve its fi-nancial position or to arrest a deteriorating condition.The longer the talking goes on, the greater the hurt tosuch a company. Here, the situation was even worse.The Company had reduced the wages 3 months earlier•illegally, it is true•because it had no alternative in orderto survive. Bargaining in good faith is one thing, but uti-lizing the talking technique of negotiations as a device2 As in most cases of this kind, the testimony of the witnesses is mixedwith argument and vagaries as.to exactly what was said at the variousmeetings There were also received in evidence many documents ex-changed which tend to confuse the total picture But that the wagerate•as reduced by the Respondent earlier•was really what the bar-gaining. was all about, is virtually conceded by the General Counsel in hisbrief Long, the principal witness for the Respondent, said that at thesecond meeting the Company even was willing to accept all of the al-ready negotiated Teamsters. International contract if only the LocalUnion would accept his request for the reduced wages From the Gener-al Counsel's brief "Moreover, throughout the subsequent bargaining ses-sions in Apnl and May of 1982, Long consistently insisted that the Unionagree to the wage structure implemented on January 11, 1982 " EAGLE EXPRESS CO507for keeping an employer from , the ,necessary steps to-wards survival is something else again.. Recognizing how, perfectly this truism applies to thecase at bar, the General Counsel makes an alternative.ar-gument in support of the complaint. He says there wasno impasse because there was no real bargaining, and thereason the bargaining was 'not real is .because the em-ployer was in the act of committing a continuing unfairlabor practice•paying the employees less than theywere entitled to under the ,expired contract. He asks:How can a part)/ be deemed to be carrying on good-faithbargaining while in , the act of committing a statutoryviolation?The argument jumps the gun. There was no unfairlabor, practice finding as of that time; indeed, no chargewas filed at all until after the impasse had occurred. Andwhen it was, a month later, it was essentially a chargethat the Company had done things unilaterally before animpasse had been reached. It was only after reconsider-ation that a second charge was filed pinpointed to theJanuary events. This indicates strongly that whateverhad, happened earlier was not in the mind of the unionrepresentatives when the, bargaining was going on. Butimpasse, or realizatiOn by the parties that further bargain-ing would lead nowhere, is a state of mind. Moreover, inthe industrial world ,collective bargaining between theemployer and the union is concerned exclusively withthe money or economic conditions of employment. It isnot a milieu for evaluating conduct by either party thatcould, or could not, be deemed unlawful by the NationalLabor Relations Board.All things considered, I find that the Respondent didnot violate the statute when it put its last offer in effecton May 17. Accordingly, while it must make wholethose employees for the reduction in pay imposed .uponthem from January 11, .1982, and thereafter, the, cutoffdate for such backpay. liability becomes May 17, 1982..Similarly, while the Respondent must make whole theemployees who were denied the, cost-of-living increaseon April 1, 1982, and thereafter, the cutoff date for suchbackpay liability also becomes' May 17, 1982.†E. Allegations of Illegal Discharges•-About December 13, 1982, the employees of Eagle Ex-press went out on strike to compel the signing of a con-tract. At the same time Long, president and owner ofEagle Express, continued his trucking :business by usingwhat he called a cartage company, Buzzard Rentals., Hewas _the president of. that Company also, of which -heowned 35 percent and his family members, wife and chil-dren, owned, the rest: This is the Company called thealter ego of Eagle Express in the complaint. The com-plaint alleges that the' Respondent .laid .off" its old. em-ployees, and that such action was unlawful because theRespondent did not first talk .to the Union about its in-tention to use its alter ego instead But, in the light of allthe evidence, what the General. Counsel ,really contendsis that,by resorting to the cartage system, using anothermethod to achieve its business demands, the Respondentin effect laid off the employees.33 From the transcriptThere is no allegation in the complaint that, such "lay-offs" were discriminatorily motivated and therefore vio-lations of Section 8(a)(3) of the Act. True, the employeesmay have been replaced by the employees of the cartageCompany, but actually fired by their employer they werenot. That the object of the strike was to force economicconcessions by the Employer is not really' disputed here.It is not claimed this -was an unfair labor practice strike.If an employer faced with such a problem resorts to an-other company to carry on its business, even anothercompany which is no more than a "disguised continu-ation" of his own business,' he is simply replacing eco-nomic strikers.At this point an interesting part of the testimony camefrom Gary Wainscott, president of the Teamsters Cincin-nati Local. Long testified that 'on December 15 he didlay off six employees, at his Cincinnati terminal becauseWainscott had asked him, "can you lay these peopleoff?" because he "was getting a lot of heat." Wainscott,as a witness, testified that on December lb oi 13, afterlearning of the planned strike action, he telephoned Longfrom a Teamsters meeting taking place in Chicago. Thequestion was: -Did he ask' Long to lay off the people in-stead-of having them go on strike? Wainscott testified:I says, "hey,. 'I heard through the grapevine thatthey were going to lay them off" because theother•the other terminals had struck him then andmy people didn't want to strike, you know, to beperfectly honest with you, you know, when there's$45 in it, you can get unemployment for $200they're going to wait . He said he was going toopen up a cartage company on the 13th of Decem-ber, in Louisville, Kentucky. This would put thosepeople in Louisville, Kentucky out of work, you.know, who worked for Eagle Express. -Q. . . when you talked with him,, did you indi-cate to him that 'if he laid his people off at Cincin-nati, that that would entitle him to unemploymentversus if you struck them, they wouldn't get unem-ployment9A. That's just, common sense. Anybody knowsthat who's been With this industry, you know?'Q. And Your testiniony is that you told him atthat point, that if he didn't lay' them off, that youwere going to strike him•at Cincinnati?A. Maybe no't in those words like you said, but. I,similar to that.This was literal' admission by the union agent that heasked the Employer to lay off his people because theywere going to strike anyway and would be better off fi-nancially receiving unemployment compensation benefitsthan standing Idle getting nothing as strikers. And thatthe Union called a strike at all the terminals is alsoproved by the affidavit of one of the members who at-†Are you saying laying off those, people that day was8(a)(3) as to them?MR HORNER Yes, MI,'JUDGE RICCI What else is there alleged?MR HORNER That is about the size of it 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDtended a meeting of all the employees at. Lexington. Theaffidavit of Don Waddle, from the Louisville terminal,reads.--.I attended the union meeting on Saturday, Decem-ber 11, 1982,. at the offices of Teamsters Local 651in Lexington, Kentucky. At this meeting we wereinformed by Ray Cash, Secretary Treasurer ofLocal 651 that Paul Long was not going to pay ,ourmedical insurance any more The members:of Local651 who attended this meeting all voted to go onstrike against Eagle Express.As to the contention, articulated in the General Coun-sel's brief, that the Respondent violated Section 8(a)(5)by failing lo discuss with the Union its intention to usethe cartage system, it fails entirely in the light of thestrike which came at that very time: I Make no findingon this record that Eagle Express diseharged anyoneagainst his will.F.' The Alter Ego Issue -Whatever his reason, in December 1982 Long, theowner and day-to-day operator in charge of the businessof Eagle Express, started to use Buzzard Rentals to dothe trucking business for him. As stated, he was also, andhad long been, president of that Company too, personal-ly. owning 35 percent and his family owning the rest.The witnesses kept referring to Buzzard Rentals as acartage company As best, I understand it, this meansthat, instead of servicing shipping companies with itsown trucks and trailers and with its own drivers, some-times the trucking company has a cartage company dothe trucking 'for it. Sometimes it leases trucks from thecartage -company; sometimes it contracts for the cartagecompany to do the actual transportation using its owntrucks And when it does that, the cartage companysometimes uses drivers of the trucking company, likeEagle Express, and sometimes does the trucking withdrivers on its own payroll.Buzzard Rentals always conducted its business at Nar-din• Boulevard in Lexington Before these events in 1982it used to purchase vehicles from Eagle Express andlease them back to that same company. This is fromLong's testimony. Apparently, as owner and operator ofboth 'companies, he did, as he pleased, but that very ar-rangement bespeaks an absolute gingleness of identity be-tween the two companies or, as alleged, alter ego statusbetween the two. Buzzard Rentals also serviced the vehi-cles at its own terminal, and transported freight from oneEagle Express ,terminal to another, as a_ service forEagle.Long testified that Eagle Expres† closed its Knoxvilleterminal on December 3 and its Sommerset and Louis-ville terminals on December 10 with the strike being im-minent. He continued that, for a week at the Louisvilleterminal, he tried to use an out-side cartage company todo his business there, but that arrangement did not workout. From then on, Long used Buzzard Rentals to do allthe transportation for Eagle Express' customers. On De-cember 20, Eagle's Lexington terminal, the "hub" of allits activities, according to the witnesses, was completelyvacated, and all the-- equipment, including office andfreight moving tools, plus all stored freight, was -movedto the old central terminal of Buzzard. Rentals in thesame city. Long Investment Company, Which Paul Longowns and which was the financial support at Eagle Ex-press, continued to do the sales work for Buzzard Rent-als.as it had always done for Eagle Express.-_That all this was simply a continuation of the saniebusiness under another name is rather clear from Long'stestimony, despite his attempts at evasion at the hearing.3,•Q . . is it not accurate to-say that you resumedthe freight operations using Buzzard Rental facilitieson Nandino Boulevard the following-- Mondaymorning which would have been December' 20;1982?' A. We were using Buzzard facilities if We movedon the 15th, the 16th.Q'Okay, for the transportation of freight?A. For Eagle Express.‡Asked had not the arrangement continued withoulinterruption, Long at first- equivocated:Q. . . And you continued using that` NandinbBoulevard facility right up until the present? --A. No, sir,. approximatelj, three or four weeksago, the operation over there is just a garage again.He then admitted directly that-nothing changed betweenthe time the move was made in December 1982 to June1983. Buzzard Rentals just continued to -do Eagle Ex-press old business.What is also clear is that Paul -LOng continued to -con-trol the operations of the new terminal on a day-to-daybasis 'as he had done before. After several times avoidingdirebt answers on whether he hired and fired employees.there, he finally said: "I had some direct influence Onthose people thai may have been' employed or let -go, butnot necessarily that I perform the hiring or the discharg-ing of employees" Had he discharged an employeenamed Don Draper? "I could have." As a witness forthe General Cotinsel Draper testified directly that in Jan-uary 1983 Paul Long personally discharged him. Had thedischarge of an employee named Don Buggs been dis-cussed with him? "As President and Chief Executive ofthe Company, if I was there, I would think -that that isnormal." Asked had he been in charge of the new oper-ation regularly, Long answered: "Okay, in the 30 days ofJanuary, I may have been there two or three days aweek for thb frequency of maybe at most, an hour."Barry Dance, who was Eagle Express terminal managerin Lexington, continued as terminal manager for BuzzardRentals at the same location Asked did Dance's 'newrate of paj, have to be cleared with him, Long twicesimply refused to answer.- -I find that Buzzard Rentals is in fact the alter ego ofEagle Express in Board language. It all centers on PaulLong. He is the owner of both; he runs the operations ofBuzzard Rentals exactly as he did that of Eagle Express;the business being carried on is exactly the same kind;and even the customers, in major part; are the same as EAGLE EXPRESS CO509before (some new customers were added, but that is nomore than a normal occurrence in the trucking business).Sometimes supervisors were switched from the first com-pany to the next. The employees were not the same, butthat aspect of the business has nothing to do with thequestion here For some time at least, the trucks contin-ued to bear the name Eagle Express. The former em-ployees are on strike, they are still the same company'semployees, and the employer, by whatever name, is stillobligated to bargain with their established representative.In sum, it is an all-in-the-family situation. A mannamed Michael Whitaker was the terminal manager incharge of Eagle Express terminals all over the place.When Long first bought this business, he bought it fromWhitaker's mother in 1978, paying in part with promisso-ry notes. The creditor who sued and took over propertybelonging to Eagle Express in December 1982 was Whi-taker's mother. But Whitaker himself remained as termi-nal manager at some of the trucking terminals. He, too,uses Buzzard Rentals as a cartage company agent, andwas still using it at the time of the hearing in exactly thesame fashion as Eagle Express, or Long, was doing.Again, some of the customers were the same old ones,with the normal coming and going of different customersin the trucking industry. The total picture shows a con-tinuation of the same business, by the same people, butunder a different name. See Denzil S. Alkire, 259 NLRB1323 (1982); Crawford Door Sales Co., 226 NLRB 1144(1976)That the Union represented a majority of the employ-ees of this Company in December 1982 when the strikestarted is not contradicted; the Respondent as thennamed did not even file an answer to the complaint.Indeed, the parties were actively engaged in direct nego-tiations. As the alter ego of Eagle Express Company,Buzzard Rentals is subject to the same obligation today.THE REMEDYThe Respondent, meaning Eagle Express Companyand Buzzard Rentals, Inc., must be ordered to undo theeffects of the unfair labor practices found herein. All em-ployees of Eagle Express as of January 11, 1982, whosewages were reduced at that time must be made wholefor wages lost, the cutoff date being May 17, 1982, whenan impasse was reached in negotiations towards a newcontract. Similarly, all employees who were denied thecost-of-living raises called for in the contract as of April1, 1982, must be made whole for such nonpayments,again up to May 17, 1982.CONCLUSIONS OF LAW_/1.By dealing directly with its employees while failingto bargain in good faith with the established collective-bargaining agent, the Respondent has violated and is vio-lating Section 8(a)(1) and (5) of the Act.2.By reducing the wage scale of its employees duringthe effective term of a regular collective-bargainingagreement, and while failing to bargain with the estab-lished collective-bargaining agent, the Respondent hasviolated Section 8(a)(1) and (5) of the Act.3.By withholding contractually binding payments duethe employees on April 1, 1982, while failing to bargainin good faith with their established bargaining agent, theRespondent has violated and is violating Section 8(a)(1)and (5) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 4ORDERThe Respondent, Eagle Express Company and Buz-zard Rentals, Inc., Somerset, Kentucky, its officers,agents, successors, and assigns, shall1 Cease and desist from(a)Dealing directly with its employees while failing tobargain in good faith with their established collective-bargaining agent.(b)Reducing the wage scale of its employees duringthe effective term of a regular collective-bargainingagreement while failing to bargain with their establishedbargaining agent.(c)Withholding contractually binding payments duethe employees pursuant to a regular contract in effectwhile failing to bargain in good faith with their estab-lished bargaining agent.(d)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act.(a)Make whole all employees whose wages were re-duced illegally, as found herein, ,and who were deniedcontractually binding payments, by payment to them ofsuch sums as would have been paid absent Respondent'sunlawful unilateral reduction in pay and discontinuanceof contractual payments until May 17, 1982.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c)Post at all its terminals copies of the attachednotice marked "Appendix."5 Copies of the notice, onforms provided by the Regional Director for Region 9,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices to4 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses5 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board" 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees are customarily posted. Reasonable steps shall(d) Notify the Regional Director in writing within 20be .taken by the Respondent to ensure that the noticesdays from the date of this Order what- steps the Re-are not altered, defaced, or covered by any other inateri-spondent has taken to comply.